COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re iWorks Personnel, Inc., Louis Trevino, and Haydee
                            Gutierrez

Appellate case number:      01-15-00634-CV

Trial court case number:    2012-61407

Trial court:                113th District Court of Harris County

       Relators’ Request for Emergency Relief is denied. See TEX. R. APP. P. 52.10.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                     Acting individually     Acting for the Court

Date: July 31, 2015